Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 23, 2018

The Court of Appeals hereby passes the following order:

A18D0333. LABARRION HARRIS v. THE STATE.

      In 2011, LaBarrion Harris pleaded guilty to armed robbery, aggravated assault,
aggravated battery, and possession of a firearm during the commission of a felony.
He was sentenced to a total term of imprisonment of 35 years, with the first 20 years
to serve in prison and the remainder on probation. Harris did not file a direct appeal
from his convictions and sentence. In January 2018, Harris filed a pro se motion to
withdraw his guilty plea. The trial court denied the motion, and Harris then filed the
instant application for discretionary appeal.1
      Harris’s motion to withdraw his guilty plea was filed outside the term of court
of his judgment of conviction. See Ellison v. State, 283 Ga. 461, 461 (660 SE2d 373)
(2008) (a motion to withdraw a guilty plea must be filed in the same term of court in
which the plea was entered and the trial court lacks jurisdiction to grant an untimely
motion). However, orders resolving out-of-time motions to withdraw guilty pleas
have been treated by our Supreme Court as directly appealable. See id.; Smith v. State,
283 Ga. 376, 376-377 (659 SE2d 380) (2008). Accordingly, based on the limited



      1
        In Harris’s prior appeals before this Court: (1) we affirmed the trial court’s
denial of his “De Novo Out of Time Appeal” and “Motion to Reduce/Modify
Sentence,” see Case No. A14A0811 (decided September 22, 2014); (2) we dismissed
Harris’s direct appeal from the trial court’s denial of his motion to vacate a void
sentence, see Case No. A18A0837 (dismissed January 4, 2018); and (3) we dismissed
his application for discretionary appeal from the trial court’s denial of his motion to
vacate a void judgment, see Case No. A18D0244 (dismissed January 16, 2018).
information included in this application, it appears that the trial court’s order is
subject to direct appeal.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Harris shall have ten days from the date
of this order to file his notice of appeal with the trial court. If he has already filed a
notice of appeal in the trial court, he need not file an additional notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the records transmitted
to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/23/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.